DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021 has been entered.

Response to Remarks, Amendments
Applicant is thanked for their August 30, 2021 response to the April 30, 2021 Final Office Action.  The amendments filed therewith necessitated the new grounds of rejection presented in this Office action; respectfully, Applicants arguments are moot.  

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 151 - 17, 30, 32, 29, 31, 34, 18, 33, 19, 20, 21, and 23 - 27 are rejected under 35 U.S.C. §103 as being unpatentable over Yamaguchi et al (US 10,760,839) in view of Chen et al (US 10,488,065).
In re Claim 15, Yamaguchi et al discloses an indoor unit (fig 2, 3, 5, 6: (1)) configured to be a ceiling-embedded type unit, a ceiling- mounted type unit, a wall-mounted type unit, or a duct type unit, the indoor unit comprising: 
a blow-out port (8/9) through which air is blown out into a room to be air-conditioned; 
a refrigerant flow path (heat exchanger (5), (30)) through which flammable refrigerant gas flows (col 1, lns 65 – 67); 
a housing (pipe chamber (30)) that comprises an opening (14) and that houses the refrigerant flow path; and
a refrigerant detection sensor (15) disposed at the opening (14) and that detects the flammable refrigerant gas that leaks out of the refrigerant flow path and mixes with the air blown out into the room (col 7, ln 34 - col 8, ln 13), wherein 
the air blown through the blow-out port (8/9) forms an airflow path ((20): apparent),
the refrigerant detection sensor comprises a casing (apparent, as sensors require a casing), 
the casing comprises a gas intake port that takes in the flammable refrigerant gas (apparent, as a flammable refrigerant gas is sensed), 
the refrigerant detection sensor (15) comprises a part disposed in an area (fig 6: (30)) outside of the airflow path, and 
the area outside of the airflow path comprises the gas intake port (apparent, as the sensor and the casing gas intake port are in the area outside of the airflow path).
Should it be construed that the recited sensor casing structure is not apparent, Chen et al teaches a refrigerant detection sensor (figs 1, 5: (10/1062)) comprising:
a casing (22), the casing comprising: 
a gas intake port (24) (col 4, lns 64 – 66) that takes in a flammable refrigerant gas (col 6: ln 50 – 54, 59 – 67).

    PNG
    media_image1.png
    319
    511
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerant detection sensor of Yamaguchi et al, as taught by Chen et al, such that the refrigerant detection sensor comprises a casing, the casing comprises a gas intake port that takes in the flammable refrigerant gas, for the benefit of utilizing a gas intake port size to regulate gas flux entering the housing (col 4, lns 64 – 66), assuring proper fluid communication with the sensor.
In re Claim 16, Yamaguchi et al discloses, wherein the refrigerant detection sensor further comprises a sensor that detects the flammable refrigerant gas (col 1, lns 65 – 67).  However, Yamaguchi et al lacks a filter through which the flammable refrigerant gas passes before arriving at the sensor, and the outside-air-flow-area part comprises the filter.  
Chen et al teaches wherein:
the refrigerant detection sensor (figs 1, 5: (10/106)) comprises a sensor that detects the flammable refrigerant gas (col 6, ln 50 – 54, 59 – 67);
a filter through which the flammable refrigerant gas passes before arriving at the sensor (col 4, ln 66 – col 5, ln 2), and the outside-air-flow-area part comprises the filter.  
“The opening … may be covered with a screen or gas permeable membrane or an adsorber.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamaguchi et al, as taught by Chen et al, such that a filter through which the flammable refrigerant gas passes before arriving at the sensor, and the outside-air-flow-area part comprises the filter, for the benefit of protecting the sensor thereby reducing maintenance costs.
In re Claim 17, Yamaguchi et al discloses the area (30) outside of the airflow path (fig 6: (20)) comprises the sensor (15).  
In re Claim 303, see above In re Claim 17, wherein Yamaguchi discloses further comprising a flap (fig 1: (9a, 9a)) on the blow-out port (8/9) that swings (at flap hinge) and changes a blow-out direction of the air (col 4, lns 3 – 7), wherein the airflow path is inside a central angle (Θ) that defines a swing range of the flap.  

    PNG
    media_image2.png
    443
    703
    media_image2.png
    Greyscale

As flap (9a) is configured to “control a wind direction of blown air”, and as the flap is hinged, it is apparent that the airflow path is inside of a flap swing range angle. 
In re Claim 32, Yamaguchi et al discloses wherein the area (30) outside of the airflow path is disposed adjacent to the blow-out port (8/9) at a position displaced from the blow-out port in a longitudinal direction (as seen in fig 5) of the blow-out port.
In re Claim 29, the proposed system has been discussed (see above, In re Claim 16), wherein Yamaguchi et al discloses a flap (9a, 9a) on the blow-out port (9) that swings (at hinge) and changes a blow-out direction of the air (col 4, lns 3 – 7), wherein the airflow path is inside a central angle (Θ) (apparent) that defines a swing range of the flap.
In re Claim 31, the proposed system has been discussed, (see above, In re Claim 16) wherein Yamaguchi et al discloses the area (30) outside of the airflow path is disposed adjacent to the blow-out port (8/9) at a position displaced from the blow-out port in a longitudinal direction (as seen in fig 4
In re Claim 34, the proposed system has been discussed (see above, in re Claim 16), wherein Yamaguchi et al discloses one or more blow-out ports (fig 1: 8, 9) through which air is blown out into the room to be air-conditioned.  However, the proposed system lacks wherein the area (30) outside of the airflow path is disposed between the blow-out ports.
However, it would have been an obvious matter of design choice to provide one or more blow-out ports, the area outside of the airflow path disposed between the inlet ports, since the applicant had not shown that the limitation is for a particular reason or solves a particular problem, and the proposed system would perform equally well in either configuration. 
In re Claim 18, Yamaguchi et al discloses further comprises a flap (fig 1: (9a, 9a)) on the blow-out port (8/9) that swings (at flap hinge) and changes a blow-out direction of the air (col 4, lns 3 – 7), wherein the airflow path is inside a central angle (Θ) that defines a swing range of the flap.  
As flap (9a) is configured to “control a wind direction of blown air”, and as the flap is hinged, it is apparent that the airflow path is inside of a flap swing range angle. 
In re Claim 33, the proposed system has been discussed (see above, in re Claim 16), wherein Yamaguchi et al discloses the area (30) outside of the airflow path is disposed adjacent to the blow-out port (8/9) at a position displaced from the blow-out port in a longitudinal direction (as seen in fig 4) of the blow-out port.  
In re Claim 19, Yamaguchi et al discloses wherein the area (30) outside of the airflow path is disposed adjacent to the blow-out port (8/9) at a position displaced (as seen in figure 6) in a longitudinal direction of the blow-out port. 
In re Claim 20 Yamaguchi et al discloses one or more blow-out ports (fig 1: 8, 9) through which air is blown out into the room to be air-conditioned.  However, the proposed system lacks wherein the area (30) outside of the airflow path is disposed between the blow-out ports.
However, it would have been an obvious matter of design choice to provide one or more blow-out ports, the area outside of the airflow path disposed between the inlet ports, since the applicant had not shown that the limitation is for a particular reason or solves a particular problem, and the proposed system would perform equally well in either configuration. 
In re Claim 21, Yamaguchi et al discloses further comprising an inlet port (4) through which the air is drawn in from the room (col 3, ln 56), wherein the air drawn in through the inlet port passes through the airflow path (apparent, as the air drawn into the inlet port was supplied to the room via blow out ports (8/9) and the airflow path: col 4, lns 26 – 28).  
In re Claim 23, Yamaguchi et al discloses the area (30) outside of the airflow path (20) is disposed between the blow-out port (8/9) and the inlet port (4) (as seen in figure 6, (30) is vertically between (8/9) and (4)).

    PNG
    media_image3.png
    517
    766
    media_image3.png
    Greyscale

In re Claim 24, Yamaguchi et al discloses the area (30) outside of the airflow path (20) is disposed on an opposite side of the inlet port (4) with respect to the blow-out port (8/9) (as seen in figure 6, (30) is disposed laterally – an opposite side -  of (4)).
In re Claim 25, Yamaguchi et al discloses wherein the area (30) outside of the airflow path (20) is disposed on an opposite side of the blow-out port (8/9) with respect to the inlet port (4) (as seen in figure 6, (30) is disposed laterally – an opposite side – of (4)).
In re Claim 26, Yamaguchi et al discloses wherein the indoor unit comprises a single inlet port (4) through which the air is drawn in from the room.
Accordingly, the proposed system lacks two or more inlet ports through which the air is drawn in from the room, wherein the area outside of the airflow path is disposed between the inlet ports. 
However, it would have been an obvious matter of design choice to provide more two or more inlet ports, the area outside of the airflow path disposed between the inlet ports, since the applicant had not shown that the limitation is for a particular reason or solves a particular problem, and the proposed system would perform equally well in either configuration.
In re Claim 27, Yamaguchi et al discloses wherein the opening (fig 3: (14)) is neither the blow-out port (8/9) nor the inlet port (4), and the area (30) outside of the airflow path (20) is disposed at the opening (14) on the housing (as seen in figures 2, 3 and 6).

Claim 22 is rejected under 35 U.S.C. §103 as being unpatentable over Tomoigawa (EP 3,617,602).
In re Claim 22, Tomoigawa discloses an indoor unit (figs 1 – 4) configured to be a wall-mounted type unit [0020] of a room that is air-conditioned, the indoor unit comprising:
a blow-out port (19) through which air is blown out in a direction away from a wall and into the room;
a refrigerant flow path (heat exchanger (4)) through which flammable refrigerant gas flows; 
“For example, the case where refrigerant for use in the air conditioning apparatus is refrigerant, such as a fluorocarbon- based refrigerant, which has a higher specific gravity than air when it is in a gas state, is appropriate that the inlet port is provided at a lower part of the housing 1” [0017]
Please note that it has been understood that fluorocarbon-based refrigerants are flammable. 
a housing (1) that comprises an opening (7) and that houses the refrigerant flow path; and
a refrigerant detection sensor (11) disposed at the opening (via (60)) and that detects the flammable refrigerant gas that leaks out of the refrigerant flow path and mixes with the air blown out into the room [0011]; and
an inlet port (18) disposed at a different height from the blow-out port (19) and through which the air is drawn in from the room, wherein
“The location of the air outlet 19 can be arbitrarily changed” [0012]
the air blown through the blow-out port (19) forms an airflow path (apparent, into the conditioned space), 
the refrigerant detection sensor (11) comprises a casing (fig 3: (6)), 
the casing comprises a gas intake port (9) that takes in the flammable refrigerant gas, 
the refrigerant detection sensor (11) comprises a part disposed in an area outside of the airflow path (as seen in the figures
the area outside of the airflow path comprises the gas intake port (9), 
the air drawn in through the inlet port (18) passes through the airflow path (via (19)), and 
the gas intake port (9) is disposed at a position lower than a lowest one of the inlet port and the blow-out port [0017, 0020].
“In embodiment 1, for example, the inlet port 7 is provided at the lower part of the housing 1 as illustrated in fig 1.  Furthermore, in embodiment 1, the inlet port 7 may be provided at side surfaces of the housing or on upper and lower surfaces of the housing 1, for example, in accordance with the structure of the indoor unit 100 of the air conditioning apparatus.” [0017
“For example, the refrigerant detection box 6 (and thereby port (9)) can be provided…at a floor surface in the case where the indoor unit is a floor-installed indoor unit” [0020]
As Tomoigawa discloses that the inlet port (7) (analogous to the gas intake port (9)) is provided at the lower part of the housing, this is a position lower than a lowest one of the inlet port and the blow out port.  Particularly as Tomoigawa discloses that – alternatively – the inlet port may be provided at side surfaces, the lower part of the housing would be lower than either the inlet port or blow out port.

Claims 15 and 21 are rejected under 35 U.S.C. §103 as being unpatentable over Kawashima et al (US 10,254,030), in view of Yamaguchi et al (US 10,760,839), in view of Chen et al (US 10,488,065).
In re Claims 15 and 21, Kawashima et al discloses an indoor unit (fig 17: (10)) configured to be a ceiling-embedded type unit, a ceiling- mounted type unit, a wall-mounted type unit (col 14, lns 43 – 44), or a duct type unit, the indoor unit comprising: 
a blow-out port ((41); col 5, lns 23 – 31) through which air is blown out into a room to be air-conditioned (col 5, lns 1 – 6); 
an inlet port ((42); col 5, lns 23 – 31) through which the air is drawn in from the room, wherein the air drawn in through the inlet port passes through the airflow path (apparent)
a refrigerant flow path (30) through which flammable refrigerant gas flows (col 3, lns 61 – 62)
a housing (40) that comprises an opening (43) and that houses the refrigerant flow path; and
a refrigerant detection sensor (col 3, lns 41 – 45) that detects the flammable refrigerant gas that leaks out of the refrigerant flow path and mixes with the air blown out into the room, wherein 
the air blown through the blow-out port (41) forms an airflow path (apparent),
the refrigerant detection sensor comprises a part disposed in an area outside of the airflow path (apparent, as it is within casing (40))
the area outside of the airflow path comprises the refrigeration detection sensor.
Kawashima et al is silent regarding whether the refrigerant detection sensor (col 3, lns 41 – 45) is disposed at the opening (43).
Yamaguchi et al teaches an indoor unit (fig 2, 3, 5, 6: (1)), the indoor unit comprising: 
a housing (pipe chamber (30)) that comprises an opening (14) and that houses a refrigerant flow path; and
a refrigerant detection sensor (15) disposed at the opening (14) and that detects the flammable refrigerant gas that leaks out of the refrigerant flow path and mixes with the air blown out into the room (col 7, ln 34 - col 8, ln 13), wherein 
the air blown through a blow-out port (8/9) forms an airflow path ((20): apparent),
the refrigerant detection sensor (15) comprises a part disposed in an area (fig 6: (30)) outside of the airflow path, and 
the area outside of the airflow path comprises the gas intake port (apparent, as the sensor and the casing gas intake port are in the area outside of the airflow path).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kawashima et al, as taught by Yamaguchi et al, such that the refrigerant detection sensor is disposed at the opening (43), for the benefit of positioning a sensor at a location that assures denser-than-air leaked refrigerant reaches the sensor,
As Kawashima et al  is silent regarding the structure of the refrigerant detection sensor, Kawashima et al lacks wherein:
the refrigerant detection sensor comprises a casing, and
the casing comprises a gas intake port that takes in the flammable refrigerant gas. 
Chen et al teaches a refrigerant detection sensor (figs 1, 5: (10/1064)) comprising:
a casing (22), the casing comprising: 

    PNG
    media_image1.png
    319
    511
    media_image1.png
    Greyscale

a gas intake port (24) (col 4, lns 64 – 66) that takes in a flammable refrigerant gas (col 6: ln 50 – 54, 59 – 67).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerant detection sensor of Kawashima et al, as taught by Chen et al, such that the refrigerant detection sensor comprises a casing, the casing comprises a gas intake port that takes in the flammable refrigerant gas, for the benefit of utilizing a gas intake port size to regulate gas flux entering the housing (col 4, lns 64 – 66), assuring proper fluid communication with the sensor.
Regarding the limitation, “the area outside of the airflow path comprises the gas intake port”, as the proposed combination yields wherein the refrigeration detection sensor comprises a gas intake port, it yields wherein the area outside of the airflow path comprises the gas intake port.

Claim 28 is rejected under 35 U.S.C. §103 as being unpatentable over Kawashima et al (US 10,254,030), in view of Yamaguchi et al (US 10,760,839), in view of Chen et al (US 10,488,065), in view of Michitsuji et al (US 9,765,999)
In re Claim 28
However, the use of decorative panels that comprise apertures that align with apertures in a base panel is known in the art.  Provided as evidence is Michitsuji et al.
Michitsuji et al teaches a ventilation unit comprising an indoor unit (fig 2: (2)) having a fan inlet aperture (33), a casing (21) and a decorative panel (22) that attached to a lower portion of the casing (21). The decorative panel (22) has an aperture (26) at its central portion that aligns with the inlet aperture (33) (col 4, lns 5 – 20)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Michitsuji et al, such that the housing further comprises a decorative panel that faces the room, the area outside of the airflow path is disposed at an opening on the decorative panel, and an opening on a housing (33) comprises the opening (26) of the decorative panel, for the benefit of an improved aesthetic.
The proposed system would yield wherein the area outside of the airflow path is disposed at an opening on the decorative panel, and the opening on the housing comprises the opening on the decorative panel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Of particular significance, Kawashima (JP 6065962: PUBLISHED AS JP 2017083083) discloses an air conditioning indoor unit (10) including refrigerant detection sensors (31, 32), comprising a housing 40 formed with an opening through which the inside of the housing 40 and the outside of the housing 40 pass through.  The suction port 16 and the air outlet 17 described above are a kind of openings through which the inside and the outside of the housing 40 pass. Further, here, apart from the suction port 16 and the air outlet 17, the housing opening 18 is formed as an opening through which the inside and the outside of the housing 40 pass.  The housing opening 18 is arranged, for example, at a position closer to the lower side on one side surface of the housing 40. The first sensor 31 is arranged inside the housing 40 of the indoor unit 10.  The second sensor 32 is provided in the housing opening 18.  That is, the second sensor 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.
/Frances F Hamilton/
Examiner, Art Unit 3762


/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 1 – 14 have been previously cancelled by Applicant.  Additionally, the claims have been examined in order of dependency, not numerically.
        
        3 Please note: the claims have been examined in order of dependency, not numerically.
        4 Col 7, lns 34 – 37, 58 – 60.  Please note that in figure 5, reference character (150) was used to identify both the “gas sensor” (106) and a “serviced space” (150); gas sensor (106) located within air supply duct (110).